ORDER
The Petitioner, William Coale Worthington, Jr., filed with the State Board of Law Examiners his second application for admission to the Maryland Bar on May 5, 1988 after withdrawing his original application.
Pursuant to Rule 5 of the Rules Governing Admission to the Bar of Maryland, the Board referred Petitioner’s application to the Character Committee for the Eighth Judicial Circuit. The Committee conducted an investigation and held a hearing at which the Petitioner and others testified. Following the hearing, the Committee issued a report recommending against Petitioner’s admission to the Maryland Bar.
Thereafter, the State Board also conducted a hearing at which the Petitioner testified. The Board eventually issued a Report also recommending against Petitioner’s admission on the ground that Petitioner had not met his burden of demonstrating that he had the requisite fitness to practice law.
Pursuant to Rule 5(d), the Petitioner next filed in this Court written exceptions to the recommendation of the State Board in an effort to show cause why his application should not be denied.
On November 3,1994 the Court conducted a hearing for the purpose of affording Petitioner a further opportunity to present his views in support of his application for admission to the Bar. At the hearing, as in proceedings before the State Board, Petitioner made it abundantly clear that he did not intend now or in the future either to take the Maryland Bar examination or ever to become a member of the Bar of this State. His stated purpose for applying for admission was to “clear his record” with the government of Maryland.
*557After the hearing the Court carefully considered the matter. The Court has determined that it would be a meaningless exercise for the Court to rule upon the Petitioner’s application as he has no intention of taking the Maryland Bar examination or becoming a member of the Bar of this State. The Petitioner is in effect asking the Court to render an advisory opinion, a long forbidden practice in this State. Hatt v. Anderson, 297 Md. 42, 46, 464 A.2d 1076 (1983); see also Petition for Trade Name, 333 Md. 488, 491, 635 A.2d 1338 (1994).
NOW, THEREFORE, it is this 10th day of November, 1994, ORDERED, by the Court of Appeals of Maryland, that the application filed by the Petitioner, William Coale Worthington, Jr., be, and it is hereby, dismissed.